Citation Nr: 0302796	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following 
surgery for the removal of a lipoma on the lower anterior 
thigh in December 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from June 14, 1968 to 
September 20, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a temporary 
total rating for a period of convalescence following surgery 
for the removal of a lipoma on the lower anterior thigh in 
December 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran underwent surgery in December 1999 to remove 
a lipoma on the lower anterior thigh.  

3.  The medical evidence shows that the lipoma on the lower 
anterior thigh was not related to the veteran's service-
connected chondromalacia of the left patella with synovitis, 
quadriceps atrophy and arthritic changes.  


CONCLUSION OF LAW

The criteria for a temporary total rating for a period of 
convalescence, following surgery for the removal of a lipoma 
on the lower anterior thigh in December 1999, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.30 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran apprised her of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outlined the specific 
medical and lay evidence that was considered when the 
determination was made.  There is no indication that any of 
the correspondence was returned as undeliverable.  
Accordingly, under the circumstances presented in this case, 
the veteran has been accorded ample notice as required by the 
VCAA.  As such, the Board finds that the documents clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate her claim and 
identified the evidence that VA was to acquire on her behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and pertinent VA 
treatment records were associated with the file.  The 
veteran's prescription records were also obtained and 
included in the record.  The veteran was provided the 
opportunity to present testimony before the undersigned 
Member of the Board in Washington, D.C., in June 2001.  She 
testified that she had been told by her treating physician 
that the removal of the lipoma on her thigh was related to 
her service-connected left knee disorder.  She remarked that 
the December 1999 surgery was over the same scar from surgery 
in October 1997, and that the surgeon said the December 1999 
surgery was for "the same reason" as the October 1997 
surgery but refused to put his remarks in writing (transcript 
pages 4 and 10).  

In March 2002, the Board referred the file to an appropriate 
specialist to address the causal relationship between the two 
conditions, and an opinion was received in May 2002.  The 
veteran was sent a copy of that opinion and given the 
opportunity to respond or submit additional evidence.  No 
additional evidence was received.  There is no indication 
that there exists any evidence which has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  Temporary Total Rating

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2002).  

The record reflects that the veteran has established service 
connection for chondromalacia of the left patella with synovitis, 
quadriceps atrophy and arthritic changes; and residuals of a left 
ankle sprain.  In December 1999, she underwent resection of a 3-
centimeter by 3-centimeter subcutaneous, somewhat tender, lipoma 
of the left lower anterior thigh just above her knee.  The lipoma 
was consistent with a fat necrosis with granulomatous changes.  A 
March 2000, VA progress note shows that the veteran had a history 
of recurrent lipomas and multiple resections, status post one 
resection of the left knee in December 1999, which was stable.  

On a VA examination in February 1994, following attempted 
arthroscopy of the left knee in December 1993, it was noted 
that the veteran had previously had three arthroscopic 
debridements of the left knee.  The previous operative scars 
were noted, including a medial parapatellar surgical scar and 
arthroscopy scars.  Arthroscopy of the left knee was 
performed again in December 1995, and it was noted that the 
veteran had a large, irregular anterior left knee scar due to 
previous surgery.  The December 1995 surgery was performed 
with a superior medial inflow portal and a lateral portal for 
evaluation at the lateral joint line.  VA clinical records 
from October and November 1997 showed that the veteran had 
recently had an accident and that her left foot was in a cast 
due to a hairline fracture.  These reports do not reference 
further left knee surgery.  

In a May 2002 memorandum, a VA physician reported that he 
reviewed the veteran's claims folder at the request of the 
Board.  The physician, an orthopedic surgeon, concluded that 
the lipoma removed from the veteran's left thigh in December 
1999 was unrelated to her service-connected chondromalacia of 
the patella.  He stated that surgical scars do not cause 
lipomas.  He further explained that chondromalacia of the 
patella caused softening and fissures in the articular 
cartilage.  Lipomas were collections of fat cells that can 
occur anywhere in the body.  They were subcutaneous lesions, 
superficial to the joints.  He noted that the record 
indicated that the veteran had a history of multiple lipomas 
and it was not surprising that she developed one in her 
thigh.  

As discussed, an award of benefits under the provisions of 
section 4.30 requires the treatment of a service-connected 
disability.  In this case, the surgical treatment provided in 
December 1999 was for a nonservice-connected lipoma of the 
lower anterior thigh.  A medical professional has reviewed 
the relevant records and concluded that this lipoma was not 
causally related to the veteran's service-connected 
chondromalacia of the left patella with synovitis, quadriceps 
atrophy and arthritic changes.  Consequently, there is no 
legal basis for providing the benefit the veteran seeks.  
Since there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive.  
Sabonis v. Brown, 6 Vet.App. 426, 429-430 (1994).  Hence, 
entitlement to a temporary total rating for convalescence 
purposes following surgery for the removal of a lipoma on the 
lower anterior thigh must be denied.  

The Board observes the veteran's contention that there is a 
causal relationship between her service-connected left knee 
disorder and the lipoma she developed on her thigh.  However, 
her opinion is not probative on the issue of medical 
causation.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  She has not submitted a medical opinion to 
support her assertion.  




ORDER

A temporary total rating, pursuant to 38 C.F.R. § 4.30, for a 
period of convalescence following surgery for the removal of 
a lipoma on the lower anterior thigh in December 1999, is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

